PER CURIAM.
*1294Appellant appeals the trial court's denial of his fifth Florida Rule of Criminal Procedure 3.800 motion to correct illegal sentence in Orange County Circuit Court Case No. 1982-CF-1701. We affirm the trial court's order and caution Appellant that abusive, repetitive, malicious, or frivolous filings directed to the identified lower court case number may result in sanctions, such as a bar on pro se filing in this Court and referral to prison officials for disciplinary proceedings, which may include forfeiture of gain time. See § 944.279(1), Fla Stat. (2018) ; State v. Spencer , 751 So. 2d 47 (Fla. 1999).
AFFIRMED.
WALLIS, LAMBERT and SASSO, JJ., concur.